Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0014], lines 7 and 9, “tip end 94” should read --tip end 92--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 3, 4 and 11-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 3, line 1, “a first face” is vague.  Is it in addition “a first face” cited at line 17 of claim 1?  Exactly how many first faces are there in each of the plurality of extension members?   
          (2) In claim 3, line 1, “a first face” is vague.  Is it in addition “a first face” cited at line 19 of claim 11?  Exactly how many first faces are there in each of the plurality of extension members?   
          (3) The scope of claim 11 is vague.  While the preamble calls for a hair removal method, there is no method step claimed that removes hair.  Accordingly, the method steps cited in claim 11 do not warrant hair removal.  
          (4) Dependent claims 12-20 do not further limit the hair removal method of claim 11 because there is no method step positively recited in the dependent claims.      
          (5) In claim 21, line 8, “the hairs” has no clear antecedent basis.  The phrase should read --the hair strands--.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon et al. (U.S. Patent Application Publication No. 2014/0114301, hereinafter “Solomon:).  
          Regarding claim 21, Solomon discloses a hair removal method, the method comprising:
          respective to movement of a hair adjustment unit (23,90) along a skin surface (140, see paragraph [0065], lines 1-4), applying pressure to hair strands (150) protruding from the skin surface (140), said pressure being applied to a portion of each of the hair strands (150) adjacent the skin surface (140), said pressure being applied in the direction of movement of the hair adjustment unit (23,90);
          applying electric power (30) to a heating element (110), the heating element (110) constituted of a material (see paragraph [0064], lines 1-14) which generates heat responsive to said applied electric power (30); and 
          cutting the hair strains (150) with said generated heat (see paragraph [0076], lines 1-9 and 23-25).  
          Regarding claim 22, in Solomon, said pressure is applied by a plurality of extension members (i.e. teeth, see paragraph [0059], lines 7-9) extending from the hair adjustment unit (23,90), and wherein the method further comprises:
          transferring a first portion of said generated heat to the skin surface (140) via the plurality of extension members (i.e. the teeth having reflective face 24, see paragraph [0059], lines 10-11); and
          transferring a second portion of said generated heat to the skin surface (140) via a back wall (90) of the hair adjustment unit (23,90), the heating element (110) positioned between the back wall (90) and the plurality of extending members (i.e. teeth).  Since the heating element (110) is distanced from the skin surface (140, see paragraph [0076], lines 10-12) and the extension members (i.e. the teeth on the longitudinal end 28, see paragraph [0059], lines 7-9) meet the skin surface, see paragraph [0065], lines 1-4), therefore, the heating element (110) is positioned between the back wall (90) and the extending members (i.e. teeth at the longitudinal end 28) as claimed.   
          Regarding claim 23, in Solomon, the thermal conductivity of the plurality of extending members (i.e. the teeth having reflective face 24) and the back wall (90) is at least 1 Watt per Meter-Kelvin (i.e. about 35 Watt per Meter-Kelvin, see paragraph [0063], lines 9-11).  Note the reflective face (24) has the same material (see paragraph [0059], lines 10-16) as that of the reflector (90, see paragraph [0063], lines 1-7), thus, the same thermal conductivity as well.       

Indication of Allowable Subject Matter
1.        Claims 1, 2 and 5-10 are allowed.
2.        Claims 3, 4 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
 
Remarks
In the Written Opinion of the International Searching Authority for PCT/US2018/040524 issued October 17, 2018 (cited in the IDS dated 4/26/020), it is said U.S. Patent No. 3,041,726 to Hitson teaches extension members (22) extending toward an intended direction of travel and away from the position of a hair cutting means (28).  Examiner disagrees.  It is noted each of Hitson’s extension members (22) is a triangular shape (see column 2, line 23).  The extension member (22) exhibits a base end (BE, i.e. the bottom/base of the triangle, see Fig.1 as annotated below) and a tip end (38), and each extension member (22) extends from its corresponding elongated member (EM, see annotated Fig.1) at said base end (BE) towards said tip end (38).  Due to the rearward inclined front edge (24) ended in the tip end (38), the extension members (22) extend towards NOT away from the position of the hair cutting means (28, see Fig.2).             

    PNG
    media_image1.png
    478
    851
    media_image1.png
    Greyscale


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724